                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

RHEASHAD LAMAR LOTT,                            )
    #1596571,                                   )
          Plaintiff,                            )
vs.                                             )    No. 3:19-CV-0126-G-BH
                                                )
E. OSEGUERA, et al.,                            )
          Defendants.                           )    Referred to U.S. Magistrate Judge

             RECOMMENDATION REGARDING REQUEST TO PROCEED
                     IN FORMA PAUPERIS ON APPEAL

       By Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59 on May 5,
2005), before the Court is the plaintiff’s Application to Proceed In Forma Paupers on appeal,
received April 29, 2019 (doc. 13). Based on the filing of the application, the prior Motion to
Proceed on Appeal In Forma Pauperis from Prior Approval, received on April 9, 2019 (doc. 11),
is DEEMED MOOT.


       (X)    The request for leave to proceed in forma pauperis on appeal should be DENIED
              because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
              1915(a)(3) that the appeal is not taken in good faith

       (X)    Although this appeal should be certified as not taken in good faith under 28 U.S. C.
              § 1915(a)(3) and Fed. R. App. P. 24(a)(3), the plaintiff/appellant may challenge this
              finding under Baugh v. Taylor, 117 F. 3d 197 (5th Cir. 1997), by filing a separate
              motion to proceed IFP on appeal with the Clerk of Court, U.S. Court of Appeals for
              the Fifth Circuit, within 30 days of the district court’s order. The cost to file a
              motion to proceed on appeal with the Fifth Circuit is calculated below, and if the
              plaintiff/appellant moves to proceed on appeal IFP, the prison authorities should be
              directed to collect the fees as calculated in this order:

                     (X)     Plaintiff/appellant should be assessed an initial partial fee of $0.44.

                     (X)     Thereafter, the prisoner should pay $504.56, the balance of the filing
                             fees, in periodic installments. The appellant is required to make
                             payments of 20% of the preceding month’s income credited to the
                             appellant’s prison account until appellant has paid the total filing fees
                             of $505.00.
SIGNED this 30th day of April, 2019.



                                       ___________________________________
                                       IRMA CARRILLO RAMIREZ
                                       UNITED STATES MAGISTRATE JUDGE
